Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Manabu Kanesaka on 01/27/2020.

The application has been amended as follows: 
In claim 1 line 4, delete “linear”. 
In claim 1 line 5, delete “linear”. 

Allowable Subject Matter
Claims 1, 4-7 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims require a precursor polymer that is isocyanate terminated (commonly referred to as an isocyanate-functional prepolymer) that is formed from a reaction mixture consisting of a linear hydrocarbon polyisocyanate and a linear hydrocarbon polyol. The closest prior art Gogoi et al (Polym. Adv. Technol. 2015, 26, 589-596) discloses the prepolymer comprising a 2,2-bis(hydroxymethyl)propionic acid (BMPA), a branched hydrocarbon based compound, alongside the claimed reaction components. BMPA is known to hydrophilizing agent, and removing it affect the water dispersability of the polymer of Gogoi.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        \